 


109 HR 5247 IH: Support for the Museum of the History of Polish Jews Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5247 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Smith of New Jersey (for himself and Mr. Lantos) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide assistance for the Museum of the History of Polish Jews in Warsaw, Poland. 
 
 
1.Short titleThis Act may be cited as the Support for the Museum of the History of Polish Jews Act of 2006. 
2.FindingsCongress finds the following: 
(1)Current and future generations benefit greatly by visible reminders and documentation of the historical and cultural roots of their society. 
(2)It is in the national interest of the United States to encourage the preservation and protection of artifacts associated with the heritage of United States citizens who trace their forbearers to other countries and to encourage the collection and dissemination of knowledge about that heritage. 
(3)According to the 2000 United States Census, nearly 9,000,000 Americans are of Polish ancestry. 
(4)At the beginning of World War II, Poland had the largest Jewish population in Europe. 
(5)In 1996, Yeshayahu Weinberg, a founding director of Tel Aviv’s Diaspora Museum and the United States Holocaust Memorial Museum, created an international team of experts with the goal of establishing a Museum of the History of Polish Jews. 
(6)The Museum of the History of Polish Jews will preserve and present the history of the Jewish people in Poland and the wealth of their culture spanning a period of one thousand years. 
(7)In 1997, the City of Warsaw donated a parcel of land, opposite the Warsaw Ghetto Uprising Memorial, for the explicit use for the Museum of the History of Polish Jews. 
(8)In 2005, the Government of Poland and the City of Warsaw agreed to provide 40,000,000 Polish zlotys for the construction of the Museum of the History of Polish Jews. 
(9)In 2005, an international architectural competition selected a Finnish firm to design the building for the Museum of the History of Polish Jews.  
3.Assistance for the Museum of the History of Polish jews 
(a)In generalAssistance provided by the Bureau of Educational and Cultural Affairs of the Department of State shall be made available to assist in the development of the permanent collection of the Museum of the History of Polish Jews. 
(b)Authorization for assistanceTo carry out the purposes of subsection (a), the Secretary of State is authorized to provide $5,000,000, which shall remain available until expended, to the Museum for the History of Polish Jews. 
 
